Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
 Claim 1, line 36 “the second end of each torsion spring”.
 Claim 2, lines 8-9 “the first touch convex body of the first pedal is configured to contact the second touch arm of the second pedal”.
Claim 2, lines 10-11 “the second touch convex body of the second pedal is configured to contact the first touch arm of the first pedal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "wherein pedal rotating shafts are arranged on two ends of the base respectively". It is unclear if these two ends are the same two ends of the base as recited in claim 1 (“the first pedal and the second pedal are rotatably 
 Claim 9 recites the limitation "the other end of the flip cover". There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu (U.S. Patent No. 4,688,348); Bird (U.S. Patent No. 2,540,418); Helmick (U.S. Patent No. 2,232,604); Marti (U.S. Patent No. 222,520) show bi directional animal traps; Han et al. (U.S. Patent No. 7,596,902) and Wagner (U.S. Patent No. 2,038,068) show bi directional animal traps having a first pedal and a second pedals. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIELLE A CLERKLEY/Examiner, Art Unit 3643